Name: Commission Regulation (EEC) No 3015/79 of 21 December 1979 amending Regulations (EEC) No 1725/79 and (EEC) No 1726/79 as regards the implementation of the new rules for granting aid to skimmed milk and skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  food technology;  processed agricultural produce
 Date Published: nan

 No L 337/74 Official Journal of the European Communities 29 . 12. 79 COMMISSION REGULATION (EEC) No 3015/79 of 21 December 1979 amending Regulations (EEC) No 1725/79 and (EEC) No 1726/79 as regards the implementation of the new rules for granting aid to skimmed milk and skimmed-milk powder 'Article 5 This Regulation shall enter into force on 1 January 1980 . It shall apply, as regards :  the amendments to Regulation (EEC) No 1624/76, namely : (a) the new version of Article 2 ( 1 ) and (4) of that Regulation , to skimmed-milk powder in respect of which customs export formali ­ ties are completed on or after 1 March 1980, (b) the new version of Article 2 (5) of that Regulation, to skimmed-milk powder dena ­ tured or processed into compound feeding ­ stuffs in the recipient Member State on or after 1 March 1 980 ; however, as regards the provisions relating to the inspection of skimmed-milk powder either unprocessed or incorporated in a mixture, the provisions in force on 29 February 1980 shall continue to apply, where products are involved in respect of which customs export formalities have been completed before 1 March 1 980 ;  the amendments to Regulation (EEC) No 368/77, to products sold under special tendering procedures where the closing date for the submission of tenders is after 1 March 1980 ;  the amendments to Regulation (EEC) No 443/77, to products purchased after a period of sale of which the closing date is after 1 March 1980 ;  the amendments to Regulation (EEC) No 1844/77, to skimmed-milk powder denatured on or after 1 March 1980, in accordance with Article 9 (2) of that Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 7 (5) and 10 (3) thereof, Whereas certain Member States have not yet been able to implement the administrative provisions necessary for the application , as from 1 January 1980 , of certain new rules laid down in Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (3 ) and of amendments to certain other Regulations, provided for in Regulation (EEC) No 1 726/79 (4), as amended by Regulation (EEC) No 2349/79 (5 ) ; whereas it appears justified, therefore, to postpone their application for two months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Articles 11 and 12 of Regulation (EEC) No 1725/79 are replaced by the following text : Article 11 Regulation (EEC) No 990/72 is hereby repealed with effect from 1 March 1980 . Article 12 This Regulation shall enter into force on 1 January 1980 . It shall apply with effect from 1 March 1980 .' Article 2 Article 5 of Regulation (EEC) No 1726/79 is replaced by the following text : (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 199, 7 . 8 . 1979 , p. 1 . (4 ) OJ No L 199 , 7 . 8 . 1979, p. 10 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.( 5 ) OJ No L 269, 26 . 10 . 1979 , p . 14 . 29 . 12. 79 Official Journal of the European Communities No L 337/75 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President